Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz (US 6619743).
Claim 1- Scholz discloses a vehicle seat recliner comprising: external (11) and internal (12) gears inscribed with each other; a socket (21) rotatably inserted into a center boss (19) of the external gear and connected to a shaft (not shown) rotated by a motor; and a pair of wedges (27, 27) installed between the center boss (19) of the external gear and the internal gear (28, 15) to mutually constrain them or release a constrained state thereof (fig. 2-3, col. 5: 11-19, 23-29), wherein the center boss (19) of the external gear (11) has a multi-stage structure with a stepped outer peripheral surface (fig. 1).  
Claim 2- Scholz discloses the vehicle seat recliner according to claim 1, wherein the outer peripheral surface of the center boss comprises a first end (smaller diameter 
Claim 3- Scholz discloses the vehicle seat recliner according to claim 2, further comprising a cam sliver (26) installed between the first end (smaller diameter portion 19) and the wedges (27) (fig. 3), the cam sliver being slidable only on an outer peripheral surface of the first end (fig. 2, col. 5: 1-2).
Claim 4- Scholz discloses the vehicle seat recliner according to claim 3, wherein the wedges (27) are slidable on both an outer peripheral surface of the cam sliver (26) (fig. 2) and an outer peripheral surface of the second end (fig. 3).  
Claim 7- Scholz discloses the vehicle seat recliner according to claim 1, further comprising a circular ring-shaped spring (39) that is open at one side thereof and installed on one side of the socket (fig. 1), both ends of the spring being bent and extended to be inserted between the pair of wedges (fig. 2) so that the spring pushes the wedges in a direction away from each other (col. 5: 11-13).
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholz.
Claim 5- Scholz discloses the vehicle seat recliner according to claim 4, wherein the length (depth) of the wedges (27) are shown in fig. 3 to be substantially the same as the first end (smaller diameter 19) such that the wedges (27) do not protrude outward from the tip of the first end; and wherein the length (depth) of the cam sliver (26) is shown in fig. 3 to be greater than the first end such that the cam protrudes outward from the tip of the first end. Scholz does not disclose details concerning the dimensions of these parts. The length shown by Scholz and the claimed length (“a length that does not protrude outward from the tip of the first end”) both function to operably couple the wedges and cam sliver to the first end of the gear’s center boss. Therefore, the specific lengths of these parts are considered a matter of design choice since selection of the lengths is recognized as involving only routine skill in the art, wherein one of ordinary skill would select lengths suitable for yielding wedges and a cam that are capable of being mounted on and supported by a projecting portion of a gear center boss. 
Claim 6- Scholz discloses the vehicle seat recliner according to claim 5, wherein the cam sliver (26) has lower ends (31) bent radially outward to support lower ends of the wedges (col. 5: 1-4).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent US-5524970-A to Kienke et al discloses the .
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636